In the Missouri Court of Appeals
                     Eastern District
                                        DIVISION FIVE

KARMANN CHRISTNER,                                   )      No. ED102076
                                                     )
                Claimant/Appellant,                  )
                                                     )
vs.                                                  )      Appeal from the Labor and
                                                     )      Industrial Relations Commission
WAL-MART ASSOCIATES, INC. and                        )
DIVISION OF EMPLOYMENT SECURITY,                     )
                                                     )      Filed: December 23, 2014
                Respondents.                         )


         Claimant, Karmann Christner, has filed a notice of appeal from the Labor and Industrial

Relations Commission's (Commission) decision concerning his claim for unemployment

benefits. We dismiss the appeal.

         A deputy of the Division of Employment Security (Division) concluded that Claimant

was disqualified from receiving unemployment benefits. Claimant appealed to the Appeals

Tribunal of the Division, which dismissed her appeal. She then filed an application for review

with the Commission, which affirmed the order of the Appeals Tribunal. The Commission

mailed its decision to Claimant on August 14, 2014. Claimant filed a notice of appeal to this

Court.

         This Court issued an order directing Claimant to show cause why his appeal should not

be dismissed as untimely. Claimant has not filed a response to the order.
       The notice of appeal to this court was not filed within the time limits set forth in section

288.210, RSMo 2000, which provides: “Within twenty days after a decision of the commission

has become final, the director or any party aggrieved by such decision may appeal the decision to

the appellate court . . . .” The Commission’s decision becomes final ten days after it is mailed to

the parties. Section 288.200.2, RSMo 2000. Here, the Secretary to the Commission certified she

mailed its decision to Claimant on August 14, 2014. Under Chapter 288, Claimant’s notice of

appeal to this Court was due on or before Monday, September 15, 2014. Sections 288.200.2,

288.210, 288.240, RSMo 2000. Claimant sent the notice of appeal by facsimile to the

Commission on September 24, 2014. Thus, the notice of appeal is untimely.

       The unemployment statutes fail to provide a procedure for filing a late notice of appeal.

Ross v. Division of Employment Sec., 332 S.W.3d 922 (Mo. App. E.D. 2011). While there are

procedures for filing a late notice of appeal in other civil matters, such procedures do not apply

to special statutory proceedings, such as unemployment matters under Chapter 288. Heffner v.

Division of Employment Sec., 345 S.W.3d 393, 394 (Mo. App. E.D. 2011). Therefore, this

court’s only option is to dismiss Claimant’s appeal. The appeal is dismissed.



                                                      __________________________________
                                                      ANGELA T. QUIGLESS, CHIEF JUDGE

LISA VAN AMBURG, J. and
PHILIP M. HESS, J., Concurs.




                                                 2